DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-5 and 7-16 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein first and second plating electrodes disposed between the body and the insulating layer, connected to the coil part, and disposed to be spaced apart from each other on one surface of the body, and first and second through electrodes penetrating through the insulating layer to thereby be connected to the first and second plating electrodes, respectively,, wherein the insulating layer includes: a plating prevention layer disposed on a surface of the body except for a region of the surface of the body on which the first and second plating electrodes are disposed: and a cover layer covering the plating prevention layer and the first and second plating electrodes such that at least one of the first or second through electrode penetrates through the cover layer as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein first and second plating electrodes each disposed on a respective end surface of the opposing end surfaces of the body to connect to a respective end of the coil part; and an insulating layer disposed on the first and second plating electrodes a wherein the insulating layer includes: a 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-5, 7-10 and 12-16 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837